USCA4 Appeal: 21-4519      Doc: 20         Filed: 09/30/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 21-4519


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        DUSTIN SCOTT FILES,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Richmond. M. Hannah Lauck, District Judge. (3:19-cr-00116-MHL-1)


        Submitted: September 21, 2022                               Decided: September 30, 2022


        Before WYNN and DIAZ, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Affirmed by unpublished per curiam opinion.


        ON BRIEF: Geremy C. Kamens, Federal Public Defender, Patrick L. Bryant, Appellate
        Attorney, Nia A. Vidal, Assistant Federal Public Defender, OFFICE OF THE FEDERAL
        PUBLIC DEFENDER, Alexandria, Virginia, for Appellant. Richard Daniel Cooke,
        Assistant United States Attorney, OFFICE OF THE UNITED STATES ATTORNEY,
        Richmond, Virginia, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 21-4519       Doc: 20        Filed: 09/30/2022      Pg: 2 of 6




        PER CURIAM:

               Dustin Scott Files appeals the district court’s judgment revoking his supervised

        release and sentencing him to 30 months’ imprisonment. Counsel has filed a brief pursuant

        to Anders v. California, 386 U.S. 738 (1967), stating that there are no meritorious grounds

        for appeal but questioning whether Files’ due process rights were violated when he was

        expelled from a treatment program and whether Files’ revocation sentence is plainly

        unreasonable. The Government has not filed a brief. Files filed a pro se supplemental

        brief. We affirm.

               Counsel asserts a violation of Files’ procedural due process rights. The Fourteenth

        Amendment provides: No “State [shall] deprive any person of life, liberty, or property,

        without due process of law.” U.S. Const. amend. XIV, § 1. For the revocation of

        supervised release, due process requires a preliminary hearing “to determine whether there

        is probable cause or reasonable ground to believe that the [defendant] has committed acts

        that would constitute a violation of [supervised release] conditions,” Morrissey v. Brewer,

        408 U.S. 471, 485 (1972), and a final hearing within a reasonable time after the defendant

        is taken into custody providing “an opportunity to be heard and to show, if he can, that he

        did not violate the conditions, or, if he did, that circumstances in mitigation suggest that

        the violation does not warrant revocation,” id. at 488; see United States v. Copley, 978 F.2d

        829, 831 (4th Cir. 1992) (extending Morrissey’s due process requirements to supervised

        release revocations).

               Files’ liberty interest was not implicated until the district court adjudicated the

        disputed violation and revoked his supervised release, and our review shows that the court

                                                     2
USCA4 Appeal: 21-4519         Doc: 20         Filed: 09/30/2022    Pg: 3 of 6




        complied with due process. The court held a preliminary hearing and, based on the

        evidence presented, determined that there was probable cause to believe Files had violated

        the supervised release condition requiring him to participate in an inpatient treatment

        program. A month later, the court held a final revocation hearing where Files presented

        evidence, called two witnesses, and testified in his defense. The court therefore provided

        Files with all the process that was due before revoking his supervised release. See United

        States v. Van Donk, 961 F.3d 314, 327 (4th Cir. 2020) (noting that “the [district] court

        didn’t automatically revoke [the defendant’s] supervised release, but rather ordered

        hearings on the issue.          This regime affords [the defendant] due process without

        micromanaging his treatment.”).

               In his pro se supplemental brief, Files challenges the district court’s factual findings

        upon which the revocation decision was based. To revoke supervised release, the district

        court need only find a violation of a supervised release condition by a preponderance of

        the evidence. 18 U.S.C. § 3583(e)(3); United States v. Dennison, 925 F.3d 185, 191 (4th

        Cir. 2019). We “review[] a district court’s decision to revoke a defendant’s supervised

        release for abuse of discretion,” its underlying factual findings for clear error, and

        unpreserved challenges for plain error. Id. at 190; see United States v. Doctor, 958 F.3d

        226, 234 (4th Cir. 2020) (describing clear error standard). With these standards in mind,

        we have reviewed the record and conclude that the district court’s factual findings were

        not clearly erroneous and, therefore, that the court did not err by revoking Files’ term of

        supervised release.



                                                       3
USCA4 Appeal: 21-4519      Doc: 20          Filed: 09/30/2022     Pg: 4 of 6




               Counsel argues Files’ sentence is unreasonable. “We will affirm a revocation

        sentence if it is within the statutory maximum and is not plainly unreasonable.” United

        States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (internal quotation marks omitted).

        Files’ revocation sentence is within the statutory maximum. “When reviewing whether a

        revocation sentence is plainly unreasonable, we must first determine whether it is

        unreasonable at all.” United States v. Thompson, 595 F.3d 544, 546 (4th Cir. 2010). “In

        making this determination, we follow generally the procedural and substantive

        considerations that we employ in our review of original sentences, with some necessary

        modifications to take into account the unique nature of supervised release revocation

        sentences.” Slappy, 872 F.3d at 207 (cleaned up). Only if a sentence is either procedurally

        or substantively unreasonable is a determination then made as to whether the sentence is

        plainly unreasonable. United States v. Moulden, 478 F.3d 652, 657 (4th Cir. 2007).

               “A revocation sentence is procedurally reasonable if the district court adequately

        explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

        Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

        States v. Coston, 964 F.3d 289, 297 (4th Cir. 2020) (internal quotation marks omitted); see

        18 U.S.C. § 3583(e). “A revocation sentence is substantively reasonable if, in light of the

        totality of the circumstances, the [district] court states an appropriate basis for concluding

        that the defendant should receive the sentence imposed.” Id. (internal quotation marks

        omitted). “A court need not be as detailed or specific when imposing a revocation sentence

        as it must be when imposing a post-conviction sentence, but it still must provide a statement



                                                      4
USCA4 Appeal: 21-4519       Doc: 20         Filed: 09/30/2022      Pg: 5 of 6




        of reasons for the sentence imposed.” Thompson, 595 F.3d at 547 (internal quotation marks

        omitted).

               We conclude that Files’ sentence is procedurally and substantively reasonable. The

        district court imposed a custodial sentence below the statutory maximum, considered the

        relevant statutory factors, and gave sufficiently detailed reasons for its decision.

        Specifically, the court recounted the seriousness and repeated nature of the supervised

        release violations, Files’ history of refusing to complete treatment despite being given

        several opportunities, the fact that Files had received more lenient treatment than similarly

        situated defendants, and the need to protect the public. And while defense counsel

        correctly notes that the court mentioned prohibited factors relating to the need to promote

        respect for the law and provide just punishment, the court’s sentence was not based

        predominantly on those factors; rather the court considered them alongside the permissible

        factors when sanctioning Files’ breach of the court’s trust for the third time. See United

        States v. Webb, 738 F.3d 638, 642 (4th Cir. 2013) (noting that “mere reference to

        [prohibited] considerations does not render a revocation sentence procedurally

        unreasonable when those factors are relevant to, and considered in conjunction with, the

        enumerated § 3553(a) factors”).

               In accordance with Anders, we have reviewed the entire record in this case and have

        found no meritorious grounds for appeal. Accordingly, we affirm the district court’s

        revocation judgment. This court requires that counsel inform Files, in writing, of the right

        to petition the Supreme Court of the United States for further review. If Files requests that

        a petition be filed, but counsel believes that such a petition would be frivolous, then counsel

                                                      5
USCA4 Appeal: 21-4519         Doc: 20      Filed: 09/30/2022   Pg: 6 of 6




        may move in this court for leave to withdraw from representation. Counsel’s motion must

        state that a copy thereof was served on Files.

               We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                   AFFIRMED




                                                     6